DETAILED ACTION
This office action is a response to an application filed on 10/13/2020.
Claims 1- 20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 and 12/16/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 10/13/2020. There drawings are acceptable for examination proceedings.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the application submitted on 10/13/2020, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

 

It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  
“retrieving a schedule of activity for an account associated with a client device authorized to connect to a satellite ground station, wherein the schedule of activity indicates at least one time period during which the satellite ground station is authorized to communicate data to the client device, and wherein the schedule of activity is determined based at least in part on an orbital trajectory of a satellite and a geographical location of the satellite ground station;
generating a connection to the satellite ground station during the at least one time period; and
obtaining, via the connection, telemetry data from the satellite ground station to be provided to the client device”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

For independent claims 9 and 17; claims are similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 9 and 17; and thus claims are respectively allowable.

Dependent claims 2-8, 10-16, and 18- 20 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412